 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10
         TRAVELERS PROPERTY CASUALTY              CASE NO. C19-1175 MJP
11       COMPANY OF AMERICA, a foreign
         insurance company,                       ORDER DENYING MOTION FOR
12                       Plaintiffs,              PROTECTIVE ORDER

13                 v.

14       NORTH AMERICAN TERRAZZO, INC., a
         Washington Corporation,
15
                         Defendants.
16

17       NORTH AMERICAN TERRAZZO, INC, a
         Washington Corporation,
18
                         Third Party Plaintiff,
19
                    v.
20
     TERRAZZO & MARBLE SUPPLY CO. OF
21   ILLINOIS, a foreign corporation,

22                       Third Party Defendant

23

24


     1
 1          THIS MATTER comes before the Court on Defendant North American Terrazzo’s

 2   Motion for Protective Order (Dkt. No. 29.) Having reviewed the Motion, the Response (Dkt.

 3   No. 33), the Reply (Dkt. No. 37), and the related record, the Court DENIES the Motion.

 4          Defendant North American Terrazzo seeks a protective order prohibiting Plaintiff

 5   Travelers Property Casualty Company of America from conducting depositions or any other

 6   discovery until the Court rules on North American Terrazzo’s Motion for Summary Judgment,

 7   which notes on November 1, 2019. (Dkt. No. 21.) North American Terrazzo has cited no

 8   precedent requiring that discovery be stayed pending the outcome of a motion for summary

 9   judgment; indeed, such a precedent could lead to troubling gamesmanship. Further, given the

10   tools available to litigants under Federal Rule of Civil Procedure 26(c), which provides a

11   mechanism for challenging specific inappropriate discovery requests, the Court finds a broad

12   order prohibiting discovery in this case is unnecessary. Defendant North American Terrazzo’s

13   Motion is therefore DENIED.

14

15          The clerk is ordered to provide copies of this order to all counsel.

16          Dated October 25, 2019.



                                                          A
17

18
                                                          Marsha J. Pechman
19                                                        United States District Judge

20

21

22

23

24


     2
